DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted a copy of a Japanese IP office action in the submission dated 02 April 2021, a copy of an EPO office action in the submission dated 16 April 2021, and a copy of a Chinese IP office action in the submission dated 27 April 2021.  These documents are not listed on the Information Disclosure Statements (IDS) concurrently filed with the submissions.  Per MPEP 609.04(a)(1), these references have been placed in the file wrapper and have not been considered.
In the transmittal letters accompanying the IDS submissions applicant notes that they do not wish the above documents to be listed on a PTO/SB/08 and no further action is required by applicant if they do not wish these references to appear on the face of any patent issued.

Terminal Disclaimer
The terminal disclaimer filed on 27 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/614743 and 16/615391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 and 11-15 are allowed.
The closest prior art of record is that of Lim (US 2015/0223326 – previously cited) and Kamiya (US 2005/0181531 – previously cited) and these references do not teach or suggest the decoration element with the cone-shaped protrusions or grooves with line shape or with the difference in shape as claimed.  This combination of features would not have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments, see remarks, filed 27 May 2021, with respect to Double Patenting rejections have been fully considered and are persuasive.  The rejections of claims 1 and 3-15 have been withdrawn.  Applicant has filed the requisite terminal disclaimer over the copending applications rending the rejections moot.
Applicant’s arguments, see remarks, filed 27 May 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-15 in view of Lim, Merrill, Kamiya, and Frey have been withdrawn.  Applicant has amended the claims to recite subject matter previously indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784